DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 2/14/2022 have been entered.  In the amendment, the specification has been amended.  Claim 1 has been amended. 
The formal matters precluding allowance, set forth in the Notice of Practice under Ex parte Quayle in the action dated 2/4/2022, have been addressed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method of downhole evaluation using a sensor assembly that includes a sensor plate, wherein a surface of the sensor plate forms a portion of a surface of a downhole tool, the method comprising: bringing the surface of the sensor plate into contact with a downhole fluid; generating a guided wave that propagates in the sensor plate by activating the sensor assembly at at least one frequency configured to excite both a symmetric mode and an antisymmetric mode; making at least one first attenuation measurement of the symmetric mode of the guided wave; making at least one second attenuation measurement of the anti-symmetric 
Independent claim 14 recites an apparatus for downhole evaluation in a borehole intersecting an earth formation, the apparatus comprising: a carrier configured to be conveyed into a borehole filled with downhole fluid; a logging tool mounted on the carrier, the logging tool including: a plate having a surface configured to be brought into contact with the downhole fluid; at least one transmitter coupled to the plate; at least one receiver coupled to the plate; and at least one processor configured to: generate a guided wave that propagates in the plate by activating the sensor assembly at at least one frequency configured to excite both a symmetric mode and an antisymmetric mode; make at least one first attenuation measurement of the symmetric mode of the guided wave; make at least one second attenuation measurement of the anti-symmetric mode of the guided wave; and use the at least one first attenuation measurement and the at least one second attenuation measurement to estimate at least one parameter of interest of the downhole fluid. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 14, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Khajeh et al, (US 2015/0322782), teaches 
a method of downhole evaluation using a sensor assembly that includes a sensor plate, wherein a surface of the sensor plate forms a portion of a surface of a downhole tool, the method comprising: bringing the surface of the sensor plate 
and 
an apparatus for downhole evaluation in a borehole intersecting an earth formation, the apparatus comprising: a carrier configured to be conveyed into a borehole filled with downhole fluid; a logging tool mounted on the carrier, the logging tool including: a plate having a surface configured to be brought into contact with the downhole fluid; at least one transmitter coupled to the plate; at least one receiver coupled to the plate; and at least one processor configured to: generate a guided wave that propagates in the plate by activating the sensor assembly at at least one frequency configured to excite an anti-symmetric mode; make attenuation measurements of the A0 mode of the guided wave; and use the at least one second attenuation measurement to estimate at least one parameter of interest of the downhole fluid the attenuation measurements to estimate a parameter of interest of the downhole fluid. 
Another prior art reference, White et al. (US 5,189,914), teaches a method for measuring characteristics of a fluid comprises the steps of: producing both symmetrical and antisymmetrical Lamb waves in a propagation medium; measuring the propagation characteristics of the Lamb waves which are propagated along the propagation 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 14. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645